ACCEPTED
                                                                                                       05-15-00924-CV
                                                                                            FIFTH COURT OF APPEALS
                                                                                                       DALLAS, TEXAS
                                                                                                  9/21/2015 2:38:32 PM
                                                                                                            LISA MATZ
                                                                                                                CLERK

                                Fidelity National Law Group
                                    5151 Beltline Road, Suite 410
                                        Dallas, Texas 75254                           FILED IN
Elizabeth R. Flora                                                             5th COURT OF APPEALS
Associate Litigation Counsel                                                       DALLAS, TEXAS
Telephone: (972) 812-6541
Fax: (972) 812-9408
                                                                               9/21/2015 2:38:32 PM
elizabeth.flora@fnf.com                                                              LISA MATZ
                                                                                       Clerk

                                         September 21, 2015

Via Electronic Filing
Court of Appeals
Fifth District of Texas at Dallas
600 Commerce Street, Ste. 200
Dallas, Texas 75202

          RE:       Court of Appeals Number:   05-15-00924-CV
                    Trial Court Case Number:   DC-14-13228

          Style: NSA Partners, LTD and Integrity Title Company, LLC v. Frank S. La Barba, Jr.

To the Honorable Court of Appeals:

        This letter brief is filed in response to this Honorable Court’s correspondence dated
September 10, 2015. By that correspondence, this Court raised a concern regarding jurisdiction
over the appeal. Specifically, that Appellants NSA and Integrity Title are seeking to appeal a
“Final Judgment” that does not appear to be a final judgment, in that it does not dispose of all
parties and all claims.

        Appellant NSA Partners agrees with the assessment by the Court of Appeals. Defendant
NSA Partners, LTD’s cross-claim filed on June 26, 2015 was not disposed of by the trial court’s
“Final Judgment” signed on July 1, 2015. However, the 192nd District Court entered the “Final
Judgment” with the notation “All Other Dispositions” and administratively closed the case (see
attached Register of Actions). Therefore, in an abundance of caution Appellants timely filed a
notice of appeal.

                                                      Respectfully Submitted,

                                                      /s/ Elizabeth R. Flora
                                                      Elizabeth R. Flora
Court of Appeals Fifth District of Texas at Dallas
September 21, 2015
Page 2 of 2


cc:    Via Electronic Filing
       Mr. John Dunne
       Ms. Reesa Hendrick
       Shannon, Martin, Finkelstein, Alvarado & Dunne, P.C.
       1001 McKinney Street, Ste. 1100
       Houston, Texas 77002

       Via Electronic Filing
       Mr. Stuart Reynolds, Jr.
       Mr. Peter Hall
       Schneider, Miller, Reynolds, P.C.
       300 N. Coit Rd, Ste. 1125
       Richardson, Texas 75080
                                                                                                                                            Page 1 of3


                                                                                                 Location ·;:-\II District. Civil Court\;    Li:n~ t@J.Q

                                                          REGISTER OF ACTIONS
                                                                c"" No, DC-l-1- 13228
    FRANK LaBARBA, JR. vs. NSA PARTNERS, LTD., et al                         §                  Case Type: OTHER (CIVIL)
                                                                             §                  Date Filed: 11/12/2014
                                                                             §                    Location: 192nd District Court
                                                                             §
                                                                             §


                                                                      PARTY INFORMATION

                                                                                                                      Lead Attorneys
    DEFENDANT       EVENSON, TERRIE M.                                                                                Pro Se


    DEFENDANT INTEGRITY TITLE COMPANY, LLC                                                                            REESA D HEDRICK
                                                                                                                        Retained
                                                                                                                      713"646-5500(W)


    DEFENDANT JOHN LABARBA LIFE, LLC


    DEFENDANT       NSA PARTNERS, LTD.                                                                                ROBERT A MILLER, Jr.
                                                                                                                       Retained
                                                                                                                      214-780-0380(W)


    PLAINTIFF       LaBARBA, JR., FRANKS.                                                                             STUART M REYNOLDS
                                                                                                                       Retained
                                                                                                                      972-479-1112(W)


                                                             EVENTS & ORDERS OF THE COURT



J   07/01/2015 ALL OTHER DISPO.SlTIOh!S (Judicial Officer: SMITH, C
                 Vol./Book 480K, Page 33, 3 pages


                 OTHER EVENTS AND HEARINGS
    11/12/2014    NEW CASE FILED (OCA) - CIVIL
    1111212014   .Qf                                                                                                                           Page 2 of3



04/22/2015 RESPONSE
             DEFT-TO MOTION FORS UMMARYJDGT
                                          NDED GF.NJ;RP.L DENI.Ab (Judicial Officer: SMITH, CRAIG )
04/28/2015 AMENQ!'.:'D AN§lNf.tt:..bJJ_D;_
              1ST
04/28/2015 MOTIO_N • ABA"t§J!Ef:IT
              DEFT
                                          nt (9:00 AM) (Judicial Officers SMITH, CRAIG, SMITH, CRAIG)
04/29/2015 Motion - Summary Judgme
              PETER 972 479 1112
04/2912015 t_JOTICE OP HEARING_/ FIA T
              MOTION FOR SUMMARY     --juoGMENT
04/29/2015 SPECIAL APPEARANCE
               DEFT-TERRIE M EVENS ON-NOTICE OF & REQUEST FOR DISMISSAL
04/29/2015 ORDER - JUDGMENT
               PL TF-SUMMARY
                Vol./Book 479K, Page 45 2, 3 pages
05/14/2015 MOTION - ATTOf{.NEY PEE       s
               PLAINT!FF
05/14/201 5 NQN,SIGNEO PROPOSED ORDERfJUDGMENT
               ORDER AWARD!NG ATTORNEY FEES & cOsT
05/15/2015 NOTE-ADMINISTRATOR
               Hearing req'd on MAward Atty Fees & Cost
06/08/201 5 MOTION HEARING (2:45 P M) (Judicial Officer SMITH, CRAIG)
               PLTF-HEAR!NG WAS SET BY PETER HALL-972-479-1112
06/091201 5 NOTICE OF NC!.f:lSUrr
               AS TO THE PLAINTIFF
06/12/201 5 CORRESPONDENCE - LET'rER TOJ_:;JLE
                Letter Brief to Judge Smith
 06/12!201 5 NON-S1GNED PROPO§_ED
                O!AWARDING A TTYS FE
 06/12/201 5 NOTE - CLERKS
                OJA WARDING ATTYS FEES & LETTER BRIEF TO JUDGE FILED ON 6112-TOJUDGE'S QUEUE
 06116/201 5 RESPONSE;
                DEFT-OF INTERGR/TY Tl TLE COMPANY LLC TO PL TFS LETTER BRIEF APPLICATfON FOR AWARD OF ATTYS FEES
 06/16/201 5 NON-S\GNED PROPOSED ORDER!JUDGMENT
                OJDENYING FEE APPLICAT/ON
 06/16/201 5 NOTE - CLERKS
                O!DENYING FEE APPLICAT/ON-JUDGE'S QUEUE
 06/16/201 5 ORDER· ATTORNEY FEES
                AWARDING & COSTS
                 Vol./Book 479K, Page 11 51, 2 pages
 06/16/201 5 NON-SIGNED PROPOSED Q.fipER/,J_Ll_QGJ\JlEl'il
             ·· Letter Brie(.. - - " - - -
 06/17/201 5 NOTE - CLERKS
              LETTER BRIEF -ADM/N QUE
 06/17/201 5 BRIEF FILEQ
              Reply Brief to Judge Smith
 06/17/201 5 NOTE - CLERKS
               SENT 6117-LETTER BRfEF TO JUDGE'S QUEUE
 06/17/201 5 RESPONSE
                 Defendant NSA 's Respons e and Objection to Plaintiff's Reply Brief Filed June 17th,2015
 06/17/201 5 NOTE - CLERKS
                 DIRSP & OBJ TO LETTER BRfEF - JUDGE QUE
 06/26/201 5 lli!OTJ.Ql:L:J:':NTER ORDf-R:
 06126/201 5 NON-SIGNED PROPOSED
             . No Fee ooCUme·nts""" -~
  06/26/201 5 NOTE - CLERKS
               FINAL JUDG - JUDGE QU E
  06/26/201 5 CROS$_9LA!M.
               DEFENDANT! CROSS-PL A/NT/FF NSA PARTNERS, LTD. 'S ORIGINAL CROSS -CLAIM AGAINST DEFENDANT I CROSS -DEFENDANT
                JOHN LABARBA LfFE, LL        c
  07/01/201 5 REQ_l).f;.§_L_FOR SER~~E.
                REQUEST FOR C/TATIO N TO BE !SSUED TO JOHN LABARBA LIFE, LLC
  07/01/201 5 ISSUE CITATlON
  07/07/201 5 Nor1CE"Of- JUDGMENT Mt>.!LEO
  07/09/201 5 CITATION
                 CMR #9214-8901-0661-54 00-0061-6861-57
                  JOHN LABARBA LIFE, L LC                              Unserved
  07/21/201 5 f.ETURNED MAIL
                 NOTICE OF JUDGMENT AND FINAL JUDGMENT
  07/31/201 5 NOTICE OF f'\PPEl',l- - CT. OF APPEA.l.S
                 Joint Notice of Appeal-REQUESTED A DESIGNATION WITHIN 3 DAYS, SUBMITTED NOA TO THE STH GOA CONF. N0.13419
  08/05/201 5 COA - POST CARD
                 GOA case no 05-15-00924 -CV, postcard
  08/06/201 5 RFQUEST CLERK PREPAi --t!; RECORD
                 Request for Documents To Be Included In the Clerk's Record
  08/12/201 5 SUPPLEMENTAL CLERK'S HEC.QRD REQUEST.
  08/27/201 5 BJ;QUEST_,e:O"R"SER'V"lCE
                 REQUEST
   08/27/201 5 ISSUE WRl1
   08/31/201 5 NOTE - CLERKS
                 GOA NO. 05-15-00924-C V, PREPARING CLERK'S RECORD
   08/31/201 5 CLER}                                                                                                                         Page 3 of3


09/02/2015 COA- NO PAYMENT LETTER
             GOA NO. OS-.15-00924-CV, SUBMITTED NO PAY LTR TO LfSA MATZ CONF. N0.13834
09/02/2015 EXECUTION
             (1) EXE 2181233 ATTY RR
               NSA PARTNERS, LTD.                                   Unse!Ved
09/02/2015 COA - POST CARD
             GOA case no 05-15-00924-CV, postcard
09/03/2015 COA ~ COR!lESPONDF-NCE LETTER
             GOA case no 05-15-00924-CV, correspondence
09/09/2015 APPELLATE RECORD
           -GOA-NO. os-i&oo924-CV, REC'D PYMT IN THE AMOUNT OF $168 FROM FIDELITY NATIONAL T!TLE INS.     co.,   SUBMITTED CLERK'S
             RECORD TO THE 5TH GOA CONF. N0.13914
10/26/2015 C            Non Jqn: Trial (9:00 AM) (Judicial Officer SMITH, CRAIG)
           )CASE CLOSE

                                                         FINANCIAi, INFORMATION




           DEFENDANT NSA PARTNERS, LTD.
                                                                                                                                 320.00
           Total Financial Assessment
                                                                                                                                 320.00
           Total Payments and Credits
                                                                                                                                      0.00
           Balance Due as of 09/21/2015
                                                                                                                                     65.00
06/30/2015 Transaction Assessment
06/30/2015 fD~~DIT CARD - TEXFILE Receipt# 37614-2015-DCLK                        NSA PARTNERS, LTD.                             (65.00)
                                                                                                                                     87.00
07/01/2015 Transaction Assessment
07/01/2015 fDRC~DIT CARD- TEXFILE Receipt# 38131-2015-0CLK                        NSA PARTNERS, LTD.                             (87.00)
                                                                                                                                  168.00
08/31/2015 Transaction Assessment
                                                                                  FIDELITY NATIONAL TITLE INS CO                (168.00)
09/08/2015 PAYMENT (CASE FEES)      Receipt# 53020-2015-DCLK



           PLAINTIFF LaBARBA, JR., FRANKS.
                                                                                                                                 317.00
           Total Financial Assessment
                                                                                                                                 317.00
           Total Payments and Credits
           Balance Due as of 09/21/2015
                                                                                                                                      0.00

                                                                                                                                 309.00
11/12/2014 Transaction Assessment
11/12/2014 fD~~DIT CARD - TEXFlLE Receipt# 65879-2014-DCLK                        LaBARBA, JR., FRANKS.                         (309.00)
                                                                                                                                      8.00
08/30/2015 Transaction Assessment
08/30/2015 f;c~DlT CARD- TEXFILE Receipt# 50916-2015-DCLK                         LaBARBA, JR., FRANKS.                              (B.00)




 http://courts.dallascounty.org/CaseDetail.aspx?CaseID=4945020                                                              9/21/2015